COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


LARCE ANTHONY PRESTON,


                            Appellant,

v.

SHENETHER PRESTON,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00059-CV

Appeal from the

254th District Court 

of Dallas County, Texas 

(TC# 04-21483-R)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion to determine whether it should be
dismissed pursuant to Tex. R. App. P. 37.3(b), which states:
	(b) If No Clerk's Record Filed Due to Appellant's Fault.  If the trial court failed to
file the clerk's record because the appellant failed to pay or make arrangements to
pay the clerk's fee for preparing the clerk's record, the appellate court may--on a
party's motion or its own initiative--dismiss the appeal for want of prosecution unless
the appellant was entitled to proceed without payment of costs. The court must give
the appellant a reasonable opportunity to cure before dismissal.

	By a letter dated March 5, 2007, the Court's clerk informed Appellant that no clerk's record
had been filed and of the Court's intent to dismiss the appeal for want of prosecution pursuant to
Tex. R. App. P. 37.3(b), absent a response from any party within ten days to show grounds for
continuing the appeal.  No response has been received as of this date.

	We have given notice of our intent to dismiss the appeal, requested a response if a reasonable
basis for failure to pay or make arrangements to pay the clerk's fee for preparing the clerk's record
exists, and have received none.  We see no purpose that would be served by declining to dismiss this
appeal at this stage of the proceedings.  Pursuant to Tex. R. App. P. 37.3(b), we dismiss the appeal.

						KENNETH R. CARR, Justice

April 19, 2007

Before Chew, C.J., McClure, and Carr, JJ.